Incorporated under the laws of the State of New York Wilder Filing, Inc. Authorized to issue 51,000,000 shares 50,000,000 Common Shares 1,000,000 Preferred Shares Par value $.0001 each Par value $.0001 each This certifies that is the owner of Fully paid and non-assessable shares of the common shares of Wilder Filing, Inc. transferable only on the books of the Corporation by the holder hereof in person or by duly authorized Attorney upon surrender of this Certificate properly endorsed. In witness whereof, the said Corporation has caused this Certificate to be signed by its duly authorized officers and to be sealed with the Seal of the Corporation this day of A.D.
